UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1772



ESTHER FOSTER,

                 Plaintiff - Appellant,

          v.


RENFRO CORPORATION,

                 Defendant - Appellee.


                              No. 08-1193



ESTHER FOSTER,

                 Plaintiff - Appellant,

          v.


RENFRO CORPORATION,

                 Defendant - Appellee.


Appeals from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge;
Bruce H. Hendricks, Magistrate Judge. (7:07-cv-00124-HFF)


Submitted:   April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Esther Foster, Appellant Pro Se. Cara Yates Crotty, CONSTANGY,
BROOKS & SMITH, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Esther Foster appeals the

district court’s denial of her motions to remand and to appoint

counsel and the court’s order accepting the recommendation of the

magistrate judge and dismissing her civil complaint under Fed. R.

Civ. P. 41(b).    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Foster v. Renfro Corp., No. 7:07-cv-00124-HFF

(D.S.C. May 2, 2007; Jan. 29, 2008).     We deny Foster’s motion to

appoint counsel and deny as moot Renfro Corporation’s motion to

dismiss.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -